UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-2121



SUSAN SMITH,

                                            Plaintiff - Appellant,


          versus


CITY OF MARION; BOBBY GERALD, individually and
as Mayor; BOBBY DAVIS, individually and in his
official capacity as a member of the City
Council    of    Marion;   JERRY    MITCHELLE,
individually and in his official capacity as a
member of the City Council of Marion; MICHAEL
BAKER, individually and in his official
capacity as a member of the City Council of
Marion; FRANK M. HART, individually and in his
official capacity as a member of the City
Council    of     Marion;   RALPH    ATKINSON,
individually and in his official capacity as a
member of the City Council of Marion; FRAIZER
WALPOH, individually and in his official
capacity as City of Marion Administrator;
CLYDE JAMES, individually; JAMES EQUIPMENT
WRECKER SERVICE; JOHN FINNEY, individually and
in his capacity; RONALD ATKINSON,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(CA-04-1327-4-TLW)


Submitted: June 15, 2006                      Decided: June 19, 2006
Before KING, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Susan Smith, Appellant Pro Se. Douglas Charles Baxter, RICHARDSON,
PLOWDEN, CARPENTER & ROBINSON, Myrtle Beach, South Carolina;
Saunders McKenzie Bridges, Jr., AIKEN, BRIDGES, NUNN, ELLIOTT &
TYLER, PA, Florence, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

          Susan Smith* appeals the district court’s order accepting

the recommendation of the magistrate judge and denying relief on

her 42 U.S.C. § 1983 (2000) complaint.    On appeal, Smith alleges

that the district court improperly referred the action to the

magistrate judge without the consent of the parties.       We have

reviewed the record and find no reversible error.     The district

court properly referred Defendants’ motion for summary judgment to

the magistrate judge under 28 U.S.C. § 636(b)(1)(B) (2000), and

Smith filed objections to the magistrate judge’s recommendation.

See Orpiano v. Johnson, 687 F.2d 44, 46 (4th Cir. 1982) (noting

that a district court may refer matters to a magistrate judge

without the consent of the parties under § 636(b)). Accordingly, we

affirm. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




     *
      In the district court, the lead plaintiff was Derrick Smith;
he is no longer a party on appeal.

                              - 3 -